Citation Nr: 0113807	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  01-02 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
tinnitus, prior to June 10, 1999.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.

(The issues of whether there was clear and unmistakable error 
in a July 9, 1986 Board of Veterans' Appeals (Board) decision 
which denied restoration of service connection for bilateral 
hearing loss, and denied entitlement to service connection 
for tinnitus, are the subject of a separate decision of the 
Board issued this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


REMAND

By rating action in October 1999, pursuant to a reopened 
increased rating claim received in 1998, the RO granted the 
veteran an increased rating of 10 percent for tinnitus, 
effective from June 10, 1999.  This decision also denied the 
veteran's claims that he had submitted new and material 
evidence sufficient to reopen claims for entitlement to 
service connection for bilateral hearing loss and for a heart 
condition.  In a statement dated November 2, 1999, the 
veteran submitted a notice of disagreement with the October 
1999 rating decision.  In January 2000 the veteran's 
representative contacted the RO and indicated that the 
veteran had requested that those appeals be withdrawn.  
However, the record does not show that the veteran has 
submitted a written request that these issues be withdrawn 
from appellate consideration.  The regulation, 38 C.F.R. 
§ 20.204, provides that a representative may not withdraw a 
notice of disagreement without the express written consent of 
the appellant.  Since there has been no written request from 
the veteran to withdraw his notice of disagreement, these 
appeals are still pending.

The Board notes that the RO has not issued a statement of the 
case with regard to the pending appeals.  Since there has 
been an initial RO adjudication of claims and a notice of 
disagreement as to their denial, the claimant is entitled to 
a statement of the case, and the current lack of a statement 
of the case for the issues noted above is a procedural defect 
requiring remand.  See 38 U.S.C.A. § 7105; see also Manlincon 
v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  The RO should take any other 
appropriate action necessary and then 
issue a statement of the case regarding 
the October 1999 adjudication of 
entitlement to an increased (compensable) 
rating for tinnitus, including the 
assigning of a 10 percent rating for 
tinnitus from June 10, 1999, and denying 
the veteran's claims that he had 
submitted new and material evidence 
sufficient to reopen claims for 
entitlement to service connection for 
bilateral hearing loss and for a heart 
condition.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




